COURT OF APPEALS
                                  EIGHTH DISTRICT OF TEXAS
                                       EL PASO, TEXAS

  MATTHEW FLOREZ and LEXUS
  BROWN,                                              §             No. 08-19-00302-CR

                     Appellant,                       §                Appeal from the

  v.                                                  §          143rd Judicial District Court

  PASCUAL Q. OLIBAS,                                  §           of Reeves County, Texas

                     Appellee.                        §           (TC#19-07-23056-CVR)

                                     DISSENTING OPINION

       Respectfully, I dissent. Unlike the majority, I would conclude that Rule 202 petitions

seeking pre-suit depositions are not “legal actions” within the scope of the Texas Citizens’

Participation Act. See TEX. R. CIV. P. 202.1 (allowing a petitioner to file a petition to determine

whether a meritorious lawsuit for demonstrable injury exists). Here, I would adopt the analysis of

Houston Tennis Ass’n, Inc. v. Thibodeaux, 602 S.W.3d 712, 719 (Tex. App.—Houston [14th Dist.]

2020, no pet.), and the other cases cited within that decision, as I find those cases to be persuasive.



July 26, 2022                                  GINA M. PALAFOX, Justice.

Before Rodriguez, C.J., Palafox and Alley, JJ.




                                                  1